     Case 1:20-cv-01660-NONE-SKO Document 15 Filed 03/08/21 Page 1 of 2


 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6     DR. NICHOLETTE KING-RABETSIMBA,                     Case No. 1:20-cv-01660-NONE-SKO
 7                                  Plaintiff,             ORDER DENYING WITHOUT
                                                           PREJUDICE “STIPULATED
 8     v.                                                  PROTECTIVE ORDER FOR
                                                           STANDARD LITIGATION”
 9     ALIXA RX, LLC,
                         Defendant.                        (Doc. 14)
10     .
       _____________________________________/
11

12
                                           I.         INTRODUCTION
13
            On March 5, 2021, the parties filed a request seeking Court approval of their “Stipulated
14
     Protective Order for Standard Litigation.” (Doc. 14.) The Court has reviewed the proposed
15
     stipulated protective order and has determined that, in its current form, it cannot be granted. For the
16
     reasons set forth below, the Court DENIES without prejudice the parties’ request to approve the
17
     stipulation and protective order.
18
                                                II.    DISCUSSION
19
     A.     The Protective Order Does Not Comply with Local Rule 141.1(c)
20
            The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
21
     United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed
22
     protective order submitted by the parties must contain the following provisions:
23
            (1)     A description of the types of information eligible for protection under the
24                  order, with the description provided in general terms sufficient to reveal the
25                  nature of the information (e.g., customer list, formula for soda, diary of a
                    troubled child);
26
            (2)     A showing of particularized need for protection as to each category of
27                  information proposed to be covered by the order; and
28          (3)     A showing as to why the need for protection should be addressed by a court
     Case 1:20-cv-01660-NONE-SKO Document 15 Filed 03/08/21 Page 2 of 2

                     order, as opposed to a private agreement between or among the parties.
 1

 2
     Local Rule 141.1(c). The stipulated protective order fails to contain all of this required information.
 3
              Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for
 4
     protection under the order, with the description provided in general terms sufficient to reveal the
 5
     nature of the information.” The protective order, in its current form, does not comply with this
 6
     requirement. (See, e.g., Doc. 14 at 2 (defining eligible material for protection as “information
 7
     (regardless of how it is generated, stored or maintained) or tangible things that qualify for protection
 8
     under Federal Rule of Civil Procedure 26(c).”).)
 9
              The protective order also fails to identify the parties’ need for protection in anything but the
10
     most general terms. (See id.) As the parties do not present any particularized need for protection
11
     as to the identified categories of information to be protected, the protective order fails to comply
12
     with Local Rule 141.1(c)(2), which requires “[a] showing of particularized need for protection as to
13
     each category of information proposed to be covered by the order.”
14
              Finally, the requirement of Local Rule 141.1(c)(3) is not at all addressed. In its current form,
15
     the protective order does not show “why the need for protection should be addressed by a court
16
     order, as opposed to a private agreement between or among the parties.”
17
     B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice
18
              The parties may re-file a revised proposed stipulated protective order that complies with
19
     Local Rule 141.1(c) and corrects the deficiencies set forth in this order.
20
                                     III.   CONCLUSION AND ORDER
21
              Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of
22
     their “Stipulated Protective Order for Standard Litigation” (Doc. 14) is DENIED without prejudice
23
     to renewing the request.
24

25 IT IS SO ORDERED.

26
     Dated:     March 8, 2021                                       /s/   Sheila K. Oberto               .
27                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                         2
